ORDER
PER CURIAM
On consideration of the certified order indefinitely suspending respondent from the practice of law in the state of Maryland, see Attorney Grievance Com’n of Maryland v. McGlade, 431 Md. 676, 66 A.3d 735 (2013), this court’s July 10, 2013, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline in the form of an indefinite suspension with a fitness requirement with the right to apply for reinstatement after five years or his reinstatement to the bar of Maryland, whichever is first, should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), and it further appearing that respondent has failed to file his D.C. Bar R. XI, § 14(g) affidavit in case no. 13-BG-31, it is
ORDERED that Henry D. McGlade is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to seek reinstatement after five years or his reinstatement to the bar of Maryland, whichever is first. Reinstatement is also contingent upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).